Citation Nr: 1529267	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) based on the July 2011 Board decision, which granted entitlement to a 70 percent disability rating for posttraumatic stress disorder (PTSD).  At that time the Board inferred a claim for TDIU based on the evidence of record and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the July 2011 decision, the Board remanded the claim for TDIU for further development.  This claim was remanded again in December 2014 for further development.

This appeal was processed using the Veterans Benefits Management Systems (VBMS) paperless claims processing system, as well as Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  The Board observes that the April 2015 Social Industrial Survey report is located in Virtual VA.


FINDING OF FACT

The evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  As regards the claim for a TDIU, in November 2011 and February 2012 post-rating letters, sent pursuant to the Board's July 2011 remand, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Relevant to the duty to assist, all available treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2011, relevant to his PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's disabilities, to include all symptoms, manifestations, and complications he believed were associated with such disabilities.  Moreover, the hearing involved a discussion of the treatment for such disability, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that the Veteran could no longer work due to his service connected disabilities, the undersigned noted that TDIU had been raised and such was remanded for further development.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in July 2011 and December 2014.  The July 2011 remand directed the agency of original jurisdiction (AOJ) to conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and to schedule the Veteran for a VA examination so as to determine the effect his service-connected disabilities had on his employability.  The December 2014 remand requested a Social Industrial Survey.  As a result of such remand directives, the Veteran was sent proper notification in November 2011 and February 2012.  The AOJ obtained outstanding treatment records.  Further, the Veteran was afforded a VA examinations in November 2011 and a Social Industrial Survey was obtained in April 2015.  The Board finds that collectively the examination reports addresses the nature and severity of all manifestations of the Veteran's disabilities on appeal, to include the effects of employment.  Therefore, the Board finds that the AOJ has substantially complied with the July 2011 and December 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed below, VA has made a sufficient attempt to obtain employment history and education information from the Veteran, but the Veteran has failed to comply.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements. 38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more. If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as the Board found in the July 2011 remand that TDIU had been raised,  the Veteran was notified of the evidentiary requirements for TDIU by letters dated in November 2011 and February 2012.  The letters instructed the Veteran to complete an attached VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form collects information about the Veteran's employment history and education necessary to determine a claim for TDIU.  See also VBA Fast Letter 13-13 (2013).

In an October 2012 supplemental statement of the case (SSOC), the AOJ denied the Veteran's claim on the grounds that, there was insufficient evidence with regards to the Veteran's employment because he had not provided the VA Form 21-8940.  

Pursuant to the December 2014 remand, in a February 2015 letter, the Veteran was again notified of the evidentiary requirements for TDIU.  The letter instructed the Veteran to complete and return the attached VA Form 21-8940.  The issue was also remanded in order for the Veteran to undergo a Social Industrial Survey.  The report noted that the Veteran was currently employed with the California Agriculture Department for approximately 6 years, and was currently working in the warehouse.  The Veteran reported the employer found him a position wherein he would have the least contact with other employees and that they work around his schedule.  The Veteran reported that the work is "seasonal".  

In a May 2015 SSOC, the AOJ denied the claim on the grounds that it had not received any information from the Veteran documenting his income since 2007, nor had he submitted the VA From 21-8940.  As such, the AOJ had not been able to verify information with the Veteran's current and past employers.

The Board finds that the Veteran has failed to submit sufficient evidence to grant his claim for TDIU.  Unlike percentage ratings based on the average impairment in earning capacity caused by service-connected disabilities, entitlement to TDIU is based on an individual veteran's specific circumstances.  Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) (quoting Rice v. Shinseki, 22 Vet. App. 447, 452 (2009)).  VA cannot make a determination of what substantially gainful occupation is available to the Veteran if the Veteran will not supply complete information on his employment history and education, particularly when an incomplete record on these subjects tends to enhance the perception of his unemployability.  See 38 C.F.R. § 4.16. 

VA has supplied the Veteran with the necessary form to provide vital evidence to his claim, and notified him of the need to fill out this form on several occasions: in the November 2011 letter, the February 2012 letter, the October 2012 SSOC, the February 2015 letter, and the May 2015 SSOC.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has made an adequate effort to obtain this information from the Veteran, but the Veteran has not complied.  Therefore, the Board finds that the record lacks evidence to show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation, and entitlement to TDIU must thus be denied.
ORDER

A TDIU as a result of service-connected disabilities is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


